-Judgment of the County Court, Kings County, convicting appellant of the crime of criminally receiving stolen goods and sentencing him to a State prison for not less than ten nor more than twenty years, reversed on the law and a new trial ordered. Appeal from orders dismissed. Had defendant received a fair trial the evidence, if credited, would have warranted his conviction. Here his right to such a trial has been infringed, not in respect of mere technicalities but in substantial matters. His counsel was hampered and embarrassed; his case was weakened by repeated comments of the court detrimental to him; and the prejudicial statement of the prosecutor was not corrected. These errors, without reference to others, made impossible an impartial consideration of the case by the jury. Close, P. J., Hagarty, Cars-well, Johnston and Lewis, JJ., concur.